Citation Nr: 0119628	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

2.  Entitlement to service connection for a pulmonary 
disability claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a bilateral 
shoulder disability.

7.  Entitlement to service connection for a bilateral knee 
disability.



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 1975 
and from September 1978 to August 1984.

The issue of entitlement to service connection for a neck 
disability was previously denied by decision of the Board in 
October 1998.  This appeal arises from a June 2000 rating 
decision of the Muskogee, Oklahoma Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a neck 
disability was last denied by decision of the Board in 
October 1998.

2.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

4.  X-rays findings have suggested the presence of remote 
granulomatous disease and pulmonary interstitial thickening.

5.  The veteran has not been diagnosed with any pulmonary 
disorder recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

6. There is no competent medical evidence linking 
granulomatous disease and pulmonary interstitial thickening 
with the veteran's alleged exposure to herbicide agents used 
in Vietnam.

7.  There is no current bilateral hip disability.

8.  There is no current bilateral ankle disability.

9.  There is no current bilateral shoulder disability.

10.  There is no current bilateral knee disability.

11.  There is no current back disability.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision denying service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the October 1998 Board decision 
is not new and material and, thus, the claim of entitlement 
to service connection for a neck disability may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  A pulmonary disability claimed as due to exposure to 
herbicide agents was not incurred in or aggravated during 
service, nor may a pulmonary disability be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

4.  A bilateral hip disability was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).

5.  A bilateral ankle disability was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).

6.  A back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2000).

7.  A bilateral shoulder disability was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).

8.  A bilateral knee disability was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence claim.

In March 1984, it was noted that the veteran had been 
departing from the "chow hall" when he slipped in a muddy 
spot.  He caught himself with his left hand while falling.  
The diagnosis was a muscle strain of the neck and thoracic 
regions.  A physical therapy report shows that the veteran 
was treated for an acute mid-back strain which was responding 
slowly to medication.  Later in March, he was seen in follow-
up for back pain.  There was still a twinge of the mid-back 
area.  On examination, there was tenderness of the low back.  
The assessment was back pain.  A physical profile was issued 
for back strain to include no running, walking more than one 
half mile, no bending or lifting over 2 pounds.  

On the May 1984 separation examination, the veteran reported 
having problems with the lower back and knees.  He reported 
having swollen or painful joints and recurrent back pain.  
Back pain in March 1984 was reported secondary to a fall.  He 
noted that he continued to have occasional discomfort.  

In July 1984, the veteran was in an automobile accident which 
resulted in a whiplash type injury.  There was severe neck 
spasm and pain down the back.  The diagnosis was severe 
muscle spasm of the neck and back.  Another notation shows 
that there was spasm of the paraspinal muscles of the 
thoracic and lumbar segments of the spine.  Neurology 
examination was grossly normal.  The assessment was myalgia 
and sprain.  X-rays of the neck were within normal limits.  A 
last notation in late July shows a complaint of worsening 
pain.   

On VA orthopedic examination in August 1995, the veteran 
reported that he had hurt his back in Vietnam when a bomb 
went off.  He reportedly had also hurt his back on two other 
occasions.  He complained of daily pain and burning of the 
neck which radiated between the shoulder blades and down to 
the hips.  He also had intermittent tingling of the forearms.  
On examination, no postural abnormalities were noted.  No 
fixed deformities were noted.  There was no atrophy of the 
musculature of the back.  The entire paravertebral muscle 
column of the back was tender to palpation.  All range of 
motion testing of the entire spine was within normal limits 
with no restriction, pops or clicks heard.  Pain was largely 
subjective.  Straight leg raising did not cause any back 
pain.  The assessment was neck, back and hip pain.  The 
veteran's overall body strength was good with no neurological 
defects noted.  Sensation to pain and pin prick was normal.  
X-rays of the low back and pelvis were normal.  X-rays of the 
neck showed very slight spur formation of the C5.

The veteran testified in September 1997 that he first injured 
his back during a rocket attack in Vietnam but he indicated 
that there was no record of this event; that in the initial 
post service years he had minor problems with his neck; that 
neck symptoms had grown worse in the last 4 to 5 years; and 
that the neck disability caused numbness in the left arm and 
leg.

VA outpatient treatment records show that the veteran was 
seen for physical therapy in August 1995 for chronic neck 
pain and low back pain with tingling of the extremities.  
There was tightness and tenderness of the scapula and 
trapezius areas.  In October 1995, range of motion of the 
shoulders was normal with 5/5 plus muscle strength of the 
arms.  It was noted that the veteran complained of multiple 
joint pain.  In February 1996, the assessment was neck pain.  
There was full range of motion of the neck in April 1997.  A 
popping sound was heard.  X-rays of the left hand showed 
arthritis and the assessment was arthritis of the neck and 
left hand.  Bilateral hip x-rays in April 1997 were normal.

By decision of the Board in October 1998, it was determined 
that there was no medical evidence of a nexus between any 
current neck disability to include arthritis and any 
inservice injury or disease.  That determination is final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104(b).  In order to reopen this claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited and applied the correct provisions 
of 38 C.F.R. § 3.156 in the July 2000 statement of the case.  
Accordingly, there has been no prejudice to the veteran's 
claim due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and arthritis becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

The veteran has requested that his claim of entitlement to 
service connection for a neck disability be reopened.  The 
additional evidence submitted in support of his request 
follows.

On VA orthopedic examination in April 2000, the veteran 
reported that his neck hurt all of the time.  There was 
stiffness especially in the morning.  On examination, the 
veteran was able to rotate and bend his neck.  No motor or 
sensory deficit related to the spinal cord was found.  There 
was good strength and sensation.  Deep tendon reflexes were 
symmetrical.  The diagnosis was degenerative disc disease of 
the neck with at least moderate functional loss.  Neck x-rays 
showed early degenerative changes.  The intervertebral disc 
spaces were maintained.  The impression was early 
osteoarthritis.  

VA outpatient records that were received in June 2000 include 
the following.  In October 1998 the veteran complained of 
worsening neck pain.  There was no weakness.  In February 
2000, the veteran complained of back and knee pain.  There 
was limited range of motion of the back.  There was no joint 
swelling.  There was some crepitus  with no laxity of the 
knees.  The assessment was arthralgia likely osteoarthritis.  

X-rays of the neck in April 2000 showed early degenerative 
changes of the cervical spine.  The intervertebral disc 
spaces were maintained.  

With regard to the veteran's claim of service connection for 
a neck disability, the October 1998 denial was based on the 
fact that there was no evidence of any chronic neck 
disability to include arthritis in service and there was no 
medical evidence to establish a connection between current 
neck disability to include arthritis and service many years 
before.  The additional medical records submitted since 
October 1998 show continuing treatment for neck disability to 
include arthritis, but it does not demonstrate that any 
current neck disability is of service origin.  The additional 
evidence, therefore, is merely cumulative of the evidence 
which was of record in October 1998 and therefore it does not 
constitute new evidence.  

The veteran's statements in support of his claim do not 
constitute competent medical evidence to establish the onset 
of any neck disability during service or for many years 
thereafter as a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. App. 
494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
and Spalding v. Brown, 10 Vet. App. 6 (1997).  

Accordingly, the additional evidence is not so significant 
that it must be considered in order to decide the merits of 
the claim and the veteran's claim may not be reopened.  




II.  Pulmonary disability related to herbicide exposure.

The veteran's DD 214 indicates that he had service in 
Vietnam.

The service medical records show that the veteran was treated 
on multiple occasions for upper respiratory infections.  

It is the veteran's contention that a current pulmonary 
disability is the result of exposure to herbicide agents 
during his tour of duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of a 
pulmonary disability for which he claims service connection, 
the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. 

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet.App. 
164 (1999), holding that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)."  The medical record shows that chest x-rays have 
suggested the presence of remote granulomatous disease and 
pulmonary interstitial thickening.  These conditions are not 
among the conditions listed in the governing regulation. 

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that granulomatous disease and 
pulmonary interstitial thickening are etiologically related 
to exposure to herbicide agents used in Vietnam.  Moreover, 
because the veteran does not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit evidence of a meritorious claim.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.

Nevertheless, even conceding, for this limited purpose, that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that granulomatous disease and pulmonary interstitial 
thickening are etiologically related to exposure to herbicide 
agents used in Vietnam.  Further, having carefully reviewed 
the entire record, even if we were to concede exposure to 
herbicide agents, the Board finds that there is no medical 
evidence of record suggesting a connection between exposure 
to herbicide agents and the veteran's granulomatous disease 
and pulmonary interstitial thickening.

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between any pulmonary disability and 
his alleged exposure to herbicide agents in service, the 
preponderance of the evidence is against the veteran's claim 
of service connection for pulmonary disability.


III.  Service connection claims.


Factual background

The veteran was treated for upper respiratory infections in 
July 1979, September 1979, November 1979, January 1981, April 
1981, February 1983 and October 1983.  In June 1980, the 
veteran was treated with complaints of feeling weak and tired 
and being unable to breathe well.  The assessment was heat 
exposure.  

In March 1984, it was noted that the veteran had been 
departing from the "chow hall" when he slipped in a muddy 
spot.  He caught himself with his left hand while falling.  
The diagnosis was a muscle strain of the neck and thoracic 
regions.  A physical therapy report shows that the veteran 
was treated for an acute mid-back strain which was responding 
slowly to medication.  Later in March, he was seen in follow-
up for back pain.  There was still a twinge of the mid-back 
area.  On examination, there was tenderness of the low back.  
The assessment was back pain.  A physical profile was issued 
for back strain to include no running, walking more than one 
half mile, and no bending or lifting over 2 pounds.  

On the May 1984 separation examination, the veteran reporting 
having problems with the lower back and knees.  He reported 
having swollen or painful joints and recurrent back pain.  It 
was further noted that the veteran's knees would occasionally 
swell when he was on his feet for long periods of time.  This 
had occurred during the past few months, but he had never 
been evaluated for this.  Back pain starting in March 1984 
was reported secondary to a fall.  He noted that he continued 
to have occasional discomfort.  On physical examination, the 
lower extremities and spine were clinically evaluated as 
normal.

In July 1984, the veteran was in an automobile accident which 
resulted in a whiplash type injury.  There was severe neck 
spasm and pain down the back.  The diagnosis was severe 
muscle spasm of the neck and back.  Another notation shows 
that there was spasm of the paraspinal muscles of the 
thoracic and lumbar segments of the spine.  Neurology 
examination was grossly normal.  The assessment was myalgia 
and sprain.  X-rays of the neck were within normal limits.  A 
last notation in late July shows a complaint of worsening 
pain.   

On VA orthopedic examination in August 1995, the veteran 
reported that he had hurt his back in Vietnam when a bomb 
went off.  He also reportedly hurt his back on two other 
occasions.  He complained of daily pain and burning of the 
neck which radiated between the shoulder blades and down to 
the hips.  He also had intermittent tingling of the forearms.  
On examination, no postural abnormalities were noted.  No 
fixed deformities were noted.  There was no atrophy of the 
musculature of the back.  The entire paravertebral muscle 
column of the back was tender to palpation.  All range of 
motion testing of the entire spine was within normal limits 
with no restriction, pops or clicks heard.  Pain was largely 
subjective.  Straight leg raising did not cause any back 
pain.  The assessment was neck, back and hip pain.  The 
veteran's overall body strength was good with no neurological 
defects noted.  Sensation to pain and pin prick was normal.  
X-rays of the low back and pelvis were normal.  X-rays of the 
neck showed very slight spur formation of the C5.

In April 1996, the veteran indicated that he had not received 
treatment for his inservice injuries through the years.

The veteran testified in September 1997 that he first injured 
his back during a rocket attack in Vietnam but he indicated 
that there was no record of this event; that in the initial 
post service years he had minor problems with his neck; that 
neck symptoms had grown worse in the last 4 to 5 years; and 
that the neck disability caused numbness in the left arm and 
leg.

VA outpatient treatment records show that the veteran was 
seen for physical therapy in August 1995 for chronic neck 
pain and low back pain with tingling of the extremities.  
There was tightness and tenderness of the scapula and 
trapezius areas.  In October 1995, range of motion of the 
shoulders was normal with 5/5 plus muscle strength of the 
arms.  It was noted that the veteran complained of multiple 
joint pain.  In February 1996, the assessment was joint pain.  
There was full range of motion of the neck in April 1997.  A 
popping sound was heard.  X-rays of the left hand showed 
arthritis and the assessment was arthritis of the neck and 
left hand.  Bilateral hip x-rays in April 1997 were normal.

Received in February 2000 were additional VA outpatient 
records.  In April 1999, the veteran complained of pain 
between the shoulders and hips.  Pain was worse with cold and 
wet weather.  There was also morning stiffness.  In November 
1999, low back and bilateral hip pain was worse.  Both knees 
also ached.  On examination, there was tenderness of the 
entire spine.  The veteran went into a serpentine contortion 
when lumbar spine range of motion testing was attempted.  
There was no muscle spasm.  The assessment was more arthritis 
symptoms.  In January 2000, the left shoulder was hurting 
more.  Hip and knee pain was unchanged.  The assessment was 
arthralgias thought to be arthritis but without objective 
signs.  X-rays of the left and right knees in November 1999 
were normal.  

On VA orthopedic examination in April 2000, the veteran 
reported that his neck hurt all of the time.  There was 
stiffness especially in the morning.  On examination, the 
veteran was able to rotate and bend his neck.  No motor or 
sensory deficit related to the spinal cord was found.  There 
was good strength and sensation.  Deep tendon reflexes were 
symmetrical.  The diagnosis was degenerative disc disease of 
the neck with at least moderate functional loss.  Neck x-rays 
showed early degenerative changes.  The intervertebral disc 
spaces were maintained.  The impression was early 
osteoarthritis.  

VA outpatient records that were received in June 2000 include 
the following.  Chest x-rays in November 1997 were normal.  
In October 1998, the veteran complained of worsening neck 
pain.  There was no weakness.  He also complained of nasal 
drainage.  In February 2000, the veteran complained of back 
and knee pain.  There was limited range of motion of the 
back.  There was no joint swelling.  There was some crepitus 
with no laxity of the knees.  The assessment was arthralgia, 
likely osteoarthritis.  

Chest x-rays in March 2000 included findings which suggested 
remote granulomatous disease and pulmonary interstitial 
thickening.  It was noted that there were over 100 possible 
etiologies for pulmonary interstitial thickening; however, 
smoking and smoking along with infectious and inflammatory 
processes were among the most common.  X-rays of the neck in 
April 2000 showed early degenerative changes of the cervical 
spine.  The intervertebral disc spaces were maintained.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The veteran contends that he currently suffers from bilateral 
hip, ankle, shoulder, and knee disability as well as a back 
disability that are related to injuries suffered during 
service.  

The service medical records show that the veteran was injured 
on 2 occasions in service.  In March 1984, he slipped and 
fell injuring his back.  Treatment notations show that there 
was a muscle strain of the mid-back; an assessment showed 
that there was back pain.  On the May 1984 separation 
examination, the veteran reported low back pain and recurrent 
pain with swelling of the knees.  On examination, the spine 
and knees were clinically evaluated as normal.  He then 
suffered a whiplash type injury in a July 1984 car accident.  
There was tenderness of the entire paravertebral muscle 
column, but x-rays of the low back and pelvis area were 
normal.  The assessment was back and hip pain.  Recent VA 
records show complaints of hip, shoulder, back and knee pain.  
Bilateral hip x-rays in April 1997 were normal.  Bilateral 
knee x-rays in November 1999 were normal.  Assessments have 
included hip, back, knee and shoulder pain or arthralgia; 
however, the Court has held that pain alone, without a 
diagnosed or identifiable underlying condition (as is the 
situation here), does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  On the 
other hand, there is no evidence regarding the claimed 
disability of the ankles.  

The veteran has offered personal statements to the effect 
that he currently suffers from hip, shoulder, ankle, back and 
knee disabilities that are the result of inservice injuries.  
This evidence is insufficient to establish a medical basis 
for service connection as the Court has held that lay persons 
cannot provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nothing in 
the claims file indicates that the veteran is a health care 
professionals or that he otherwise has any specialized 
training or knowledge in the science of determining 
etiologies of medical conditions.  Therefore, the lay opinion 
offered by the veteran is beyond the scope of his competence.  
Black v. Brown, 10 Vet. App. 279 (1997).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of service 
connection for bilateral hip disability, bilateral knee 
disability, bilateral shoulder disability, bilateral ankle 
disability and a back disability.

With regard to the above claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in this case of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a neck 
disability, the claim is denied.

Entitlement to service connection for a pulmonary disability 
claimed as due to exposure to herbicide agents is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a back disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

